Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 27, 2022

                                    No. 04-21-00541-CV

Martie Y. GARCIA-VELA, Individually and d/b/a The Law Office of Martie Garcia-Vela, P.C.,
                                     Appellant

                                              v.

Norman JOLLY, Individually and d/b/a Norman Jolly, P.C. and Michael Jolly, Individually and
                             d/b/a Michael B. Jolly, P.C.,
                                      Appellees

                  From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-19-592
                     The Honorable Martin Chiuminatto, Judge Presiding


                                       ORDER
        On July 18, 2022, appellant requested an extension of time until August 9, 2022 to file
her reply brief. After consideration, we grant the motion and order the brief due by August 9,
2022.



       It is so ORDERED on this 27th day of July, 2022.

                                                                         PER CURIAM



       ATTESTED TO: _______________________________
                    MICHAEL A. CRUZ, Clerk of Court